Citation Nr: 1701570	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  08-30 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to service-connected low back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a rating in excess of 20 percent for service connection low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had service in the U.S. Army Reserves and with the Army National Guard from 1971 to 2006.  Of record are two DD Form 214s showing active service from May 1972 to September 1972 and from May 1980 to August 1980.  The Veteran is also service connected for a disability deemed to have been aggravated during a period a period of active duty for training in July 2003.  He has thus achieved status as a "veteran."  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).

These matters come before the Board of Veterans' Appeals (Board) on appeal from February, July, and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the February 2008 rating decision, the RO denied service connection for prostate cancer.  In the July 2008 rating decision, the RO continued the 20 percent evaluation previously assigned for the Veteran's service-connected low back disability.  In the November 2008 rating decision the RO denied service connection for tinnitus and continued and confirmed previous denials of service connection for hearing loss and hypertension.

In this regard, the Board notes that service connection for hearing loss and hypertension was originally denied by the RO in an August 2007 rating decision, of which the Veteran may not have been notified of until October 2007.  Although the Veteran did not file a notice of disagreement as to the decision, he did, in August 2008, again request service connection for hypertension hearing loss (as well as for tinnitus), asserting that he was submitting "new and material evidence."  In support of his claim, he submitted various service records that do not appear to have been previously of record, which would require reconsideration of the claims on the merits in accordance with 38 C.F.R. § 3.156 (c).  As such, the Board has simply characterized these claims as ones for service connection.

The Board notes also that the Veteran perfected an appeal as to the denial of service connection for prostate cancer in October 2008 and that matter was certified for appeal to the Board in May 2009.  In May and June 2010, while the issue of entitlement to service connection for prostate cancer was pending at the Board, the Veteran perfected appeals as to the denial of service connection for tinnitus, hearing loss, and hypertension, and the denial of an increased rating for his low back disability.  Those matters were not however certified for appeal because the Veteran had requested de novo review of his claims by a decision review officer (DRO), which review had not been undertaken due to the fact that the Veteran's then-paper claims file was physically located at the Board.

Then, in a May 2011 action, the Board remanded for further development the claim of service connection for prostate cancer.  After the Veteran's claims file was returned to the agency of original jurisdiction (AOJ), a DRO issued a supplemental statement of case (SSOC) in October 2011 wherein the claims for service connection for tinnitus, hearing loss, and hypertension and for an increased rating for the Veteran's low back disability were denied.

While development was being undertaken with regard to the claim of service connection for prostate cancer, the Veteran raised the issue of entitlement to service connection for such as secondary to his service-connected back disability.  The RO adjudicated the issue of entitlement to service connection for prostate cancer on a secondary basis via a March 2015 rating decision, and in March 2016 it issued an SSOC denying service connection for prostate cancer as directly related to service.  The matter was then re-certified for appeal to the Board.  Also in March 2016, the RO certified for appeal the issues of entitlement to service connection for tinnitus, hearing loss, and hypertension, and the issue of entitlement to an increased rating for the Veteran's service-connected low back disability.

Lastly, the Board notes that in February 2015, the Veteran perfected an appeal as to the issues of entitlement to service connection for erectile dysfunction, impaired fasting glucose, obesity, adjustment reaction, and joint pain of the left and right shoulders.  On his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a Board hearing, via videoconferencing.  The matters were then certified for appeal to the Board in March 2016.  Although those claims have been certified to the Board for appeal, the appeal as to these matters has not yet been received at the Board.  In this regard, the Board notes that it will not activate and docket new appeals with pending hearing requests, unless the matter is inextricably intertwined with an already active appeal that is at the Board, because doing so would result in further delaying the Veteran's hearing request.  The Board does not find these matters to be inextricably intertwined with the service connection and rating claims currently before the Board and as such, the claims of entitlement to entitlement to service connection for erectile dysfunction, impaired fasting glucose, obesity, adjustment reaction, and joint pain of the left and right shoulders are not presently before the Board for its consideration.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As regards to the claims of service connection for hearing loss and tinnitus and to a rating in excess of 20 percent for the Veteran's service-connected low back disability, the Board notes that after issuance of the October 2011 SSOC and prior to certification, the AOJ undertook additional development relevant to those claims.  Namely, the Veteran was afforded a VA audiological examination in May 2012 and VA spine examinations in May 2012 and August 2014, the reports of which contain findings relevant to the issues of service connection for hearing loss and tinnitus and to evaluating the severity of the Veteran's lumbar spine disability.  Additional evidence relevant to the issue of service connection for hypertension was also associated with the claims folder after issuance of the October 2011 SSOC and prior to certification.  Specifically, the record contains a hypertension disability benefits questionnaire (DBQ) completed by VA clinician in April 2015 that contains pertinent information regarding the onset of the Veteran's hypertension.  

The Board observes that VA regulations require the AOJ to furnish the Veteran and his/her representative an SSOC if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2016).  Accordingly, because this additional evidence is pertinent to whether service connection may be warranted for hearing loss, tinnitus and/or hypertension and to the severity of the Veteran's low back disability, a remand of these claims is required for the issuance of an SSOC.  This is so because this evidence was received by the AOJ before the Veteran's appeal with respect to those issues was certified by the Board in March 2017.  See 38 C.F.R. §§ 19.31.  

Furthermore, with regard to the Veteran's claim of service connection for hypertension, it appears that there may be relevant records outstanding.  Specifically, the record contains a service medical report showing that while performing PT exercises, the Veteran's blood pressure became uncontrolled.  The date of the incident appears to have been July 18 or 20, 2005, and it is indicated to have occurred in the line of duty.  According to personnel records obtained in April 2012, the Veteran was on active duty for training (ACDUTRA) at this time.  Notably, in denying service connection for hypertension, the RO acknowledged the July 2005 notation of uncontrolled blood pressure, but stated that VA hospital records showed that the Veteran had been diagnosed as having hypertension since August 17, 2004.  Further, the hypertension DBQ that was completed in April 2015 indicates the date of onset of the Veteran's hypertension to have been in July 2003.  Specifically, it is noted that the Veteran was seen in the emergency room on July 13, 2003, at which time his blood pressure was recorded to be 156/92, at that he was seen in the primary care clinic on October 20, 2004, at which time his blood pressure was recorded to be 148/85.  

The Board has reviewed the Veteran's electronic claims folder and cannot locate the specific records referenced by either the RO or by the clinician who completed the April 2015 hypertension DBQ.  The Board does note a VBMS entry dated on November 18, 2008, entitled "CAPRI", which contains a screen shot of a Vitals Measurement Report for the Veteran that has blood pressure readings dated between September 2003 and September 2007.  The screen shot is barely readable and is not sufficient for the Board to rely upon as it is unclear what data the report is being generated from.  Furthermore, the clinician who completed the April 2015 DBQ indicated that the blood pressure readings that were reference therein were being taken from records in CPRS (Computerized Patient Record System).  As it does not appear that though such treatment records have been associated with the Veteran's paperless claims folder and as CPRS is a computer program which is not accessible to the Board, the Board has no way to review potentially relevant information contained in these treatment records.  Accordingly, a remand of the claim of service connection for hypertension is also necessary for the AOJ to ensure that all relevant records are associated with the claims folder and made available for review by the Board so that the Board's evaluation of the Veteran's claim will be a fully informed one.  See 38 U.S.C.A. § 5103A (b)(1) (West 2014) (setting forth VA's duty to obtain relevant records); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim").

The Board further finds that all claims, to include the Veteran's claim of service connection for prostate cancer, must be remanded for the AOJ to attempt to obtain the Veteran's records from the Social Security Administration (SSA).  In July 2016, the Veteran submitted a letter from SSA indicating that he had been awarded SSA disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak, supra.  In this case, the Board notes that the evidence of record fails to reveal the basis of the Veteran's grant of SSA benefits.  As such, the Board cannot conclude that no reasonable possibility exists that the Veteran's SSA records would not aid in substantiating any of his claims.  See Golz, 590 F.3d at 1320 (holding that not all SSA disability records must be sought, but only those that are relevant to the Veteran's claim).  Therefore, the Board finds that the matters currently before the Board must be remanded for the AOJ to request from SSA all records related to any grant of benefits.  

As regards to the Veteran's claim of service connection for prostate cancer, the Board acknowledges that a VA examiner in January 2012 provided an opinion that it is at least as likely as not the Veteran's prostate cancer, diagnosed in 2007, was related to the elevated PSA (prostate specific antigen) levels discovered during his Reserve service.  The examiner explained that a PSA level between 4 and 10 indicates a chance of it being prostate cancer.  The Board notes that earliest indication in the current record of an elevated PSA level is the report of laboratory testing done on August 5, 2001, at which time the Veteran's PSA level was noted to be 5.950H.  Personnel records document that the Veteran was performing inactive duty training (INACDUTRA) at this time.  Thus, although the record suggests a manifestation of prostate cancer during service, for periods of INACDUTRA, compensation is payables only available if the individual concerned was disabled or died from an injury, and not a disease, incurred or aggravated in line of duty.  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  As stated above, however, because the Board has no way of knowing what information may be contained in the Veteran's SSA records, the Board cannot rule out the possibility that the Veteran could be shown to have had elevated PSA levels prior to August 2001 on a date corresponding with a period of ACDUTRA.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should request from SSA copies of all medical records underlying its determination that the Veteran was eligible for benefits provided by that agency. In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The AOJ should ensure that all pertinent VA treatment are obtained and associated with the Veteran's claims folder.  In particular, all CAPRI and CPRS records referenced by the RO and the VA clinician who completed the April 2015 hypertension DBQ pertaining to the date of diagnosis of the Veteran's hypertension must be made available for review by the Board.

3.  After receipt of the Veteran's SSA records and any VA (or other) treatment records, the AOJ should undertake a review of the information contained in these records and determine whether any additional development is warranted.  In particular, the AOJ should consider whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).  The AOJ should also consider whether additional examinations of the Veteran are warranted, or whether it is necessary to obtain any addendum medical opinion.  

4.  The, after completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal de novo, based upon consideration of all evidence associated with the record and not previously considered, to include all evidence developed or associated with the claims folder since the issuance of the October 2011 SSOC addressing the issues of entitlement to service connection for hearing loss, tinnitus, and hypertension, and to an increased rating for the Veteran's lumbar spine disability.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished an SSOC and afforded the appropriate time period for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




